DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 17343449 on June 09, 2021. Please note claims 1-20 are pending and have been examined

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 11 and 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20150212643 A1).

Regarding claim 1, Lee discloses: A display device (Fig. 1, Fig. 5, discloses touch display device) comprising: 
a display unit (Fig. 5, [0065], discloses display device includes display panel DP); and 
a sensor unit overlapping with the display unit (Fig. 1, Fig. 5, discloses [0066], disclose touch screen panel TSP may be integrated with the display panel DP of the display device DD), and comprising first sensors (Fig. 1, Fig. 2, [0043], driving lines 12), and second sensors crossing the first sensors (Fig. 1, Fig. 2, [0043], receiving lines 14), 
wherein during a first frame period (Fig. 13B, X sensing period), the first sensors are configured to transmit an uplink signal, and the second sensors are configured to not transmit the uplink signal (Fig. 1, Fig. 13B, [0101]-[0103] discloses during the X sensing period, driving lines 12 i. e. X electrodes are supplied to high driving signal and  receiving lines 14 i. e. Y-electrodes are disabled),
wherein during a second frame period after the first frame period (Fig. 13B, see Y-sensing period after the X-sensing period), the second sensors are configured to transmit the uplink signal, and the first sensors are configured to not transmit the uplink signal (Fig. 1, Fig. 13B, [0101]-[0103] discloses during the Y sensing period, receiving lines 14 i. e. Y-electrodes are supplied to high driving signal and  driving lines 12 i. e. X-electrodes are disabled).  

    PNG
    media_image1.png
    385
    540
    media_image1.png
    Greyscale

Regarding claim 2, Lee teaches the limitations of parent claim 1. Lee further teaches wherein: during a first object sensing period of the first frame period, the first sensors are configured to concurrently transmit the uplink signal (Fig. 1, Fig. 13B, [0102], discloses  driving line touch sensing period X, a terminal Y1, a terminal Y2, a terminal Y3, a terminal Y4, and a terminal Y5 may be respectively connected to the driving line R1, the driving line R2, the driving line R3, the driving line R4, and the driving line R5 for supplying the driving signal simultaneously based on the switching control signal SWCS), and 
during a first object sensing period of the second frame period, the second sensors are configured to concurrently transmit the uplink signal (Fig. 1, Fig. 13B, [0102]-[0103], discloses  receiving line touch sensing period Y, the terminal Y1, the terminal Y2, the terminal Y3, the terminal Y4, and the terminal Y5 may be respectively connected to the receiving line C1, the receiving line C2, the receiving line C3, the receiving line C4, and the receiving line C5. for supplying the driving signal simultaneously based on the switching control signal SWCS).  

 Regarding claims 11 and 12: method claims 11 and 12 are drawn to the method of using the corresponding apparatus claimed in claims 1 and 2 respectively. Therefore, method claims 11 and 12 correspond to apparatus claim 1 and 2 are rejected for the same reasons of anticipation as used above.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150212643 A1) in view of So et a. ( US 20220019327 A1).

Regarding claim 4, Lee does not explicitly teach a first object configured to transmit a first downlink signal during a corresponding frame period in response to receiving the uplink signal. 
However, in the same field of endeavor of the touch object detection in the touch panel display device, So teaches a first object configured to transmit a first downlink signal during a corresponding frame period in response to receiving the uplink signa (Figs. 7, [0132]-[0134], discloses the input device AP transmit downlink signal DLS in response to detecting the uplink signal ULS received by input sensor ISP).
 Therefore, in view of teachings of Lee and So, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of a first object configured to transmit a first downlink signal during a corresponding frame period in response to receiving the uplink signal as taught by So with Lee’s touch display device in order to sense a variety of inputs such as an electronic pen input as well as an input by a touch or pressure provided by a user's body (So, [0005]).

Regarding claim 5, Lee in view of So teaches the limitations of parent claim 4. So further teaches wherein the first object is configured to transmit a second downlink signal during a next frame period in response to receiving the uplink signal during the corresponding frame period (Figs. 7, discloses the input device AP transmit a second downlink signal during next frame (i. e., second IF2 period) in response to receiving the uplink signal during the IF2 frame as illustrated in timing diagram).  

Regarding claim 6, Lee in view of So teaches the limitations of parent claim 5. So further teaches wherein the first object is configured to transmit the second downlink signal even when the uplink signal is not received during the next frame period (Figs. 7, discloses the input device AP transmit the downlink signal DSL even when the uplink signal is not received during the next frame period (i. e. second IF2 period) as illustrated in figure).  

Regarding claim 7, Lee in view of So teaches the limitations of parent claim 4. So further teaches wherein the first downlink signal comprises an acknowledgment signal, a position signal, and a data signal (Fig. 7A, [0133]-[0134], discloses the download signal comprises the acknowledgement signal ACK, pen data, position information of input device AP, slope of the input device AP, state information, and the like.)

Regarding claim 8, Lee in view of So teaches the limitations of parent claim 7. So further teaches wherein at least some of the first sensors and at least some of the second sensors are configured to receive the position signal ([0123], [0134], discloses the sensor controller 100 may compare the driving signals TS1 and TS2 with the sensing signals RS1 and RS2 corresponding thereto and, on the basis of an amount of change thereof, may generate a coordinate value of a position to which the first input TC1 has been provided).

Regarding claims 14-18: method claims 14-18 are drawn to the method of using the corresponding apparatus claimed in claims 4-8 respectively. Therefore, method claims 14-18 correspond to apparatus claim 4-8 are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
8.	Claims 3, 9, 10, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Jung (US 20200201505 A1) discloses the general teachings of a touchscreen display device comprising: a display panel; a touch sensor disposed in an area corresponding to the display panel, the touch sensor configured to output an uplink signal including signal intensity information corresponding to an intensity of a downlink signal output from an active pen; and a touch circuit configured to control the touch sensor to output the uplink signal (see Abstract, Fig. 10, Fig. 12).
Hara (US 20170177145 A1) discloses the general teachings of transmitting the uplink signal and downlink signal in time-divided manner in a touch panel has a plurality of conductors arranged for a position detection area and can detect a position pointed to by an active stylus held by a user and a manual touch by the user holding the active stylus (Abstract, Fig. 5, Fig. 9).
As per claim 3, none of the prior art neither anticipates nor renders obvious the limitations of wherein: during a second object sensing period of the first frame period, the first sensors are configured to sequentially transmit sensing signals, and the second sensors are configured to receive sampling signals corresponding to the sensing signals, and during a second object sensing period of the second frame period, the first sensors are configured to sequentially transmit the sensing signals, and the second sensors are configured to receive the sampling signals, in the context of a display device capable of preventing or reducing deterioration in display quality due to transmission of an uplink signal, and a driving method thereof, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Method claim 13 recites the similar limitations of apparatus claim 3, and objected for the same reasons.
  As per claim 9, none of the prior art neither anticipates nor renders obvious the limitations of wherein: during a third frame period after the second frame period, the first sensors are configured to transmit the uplink signal, and the second sensors are configured to not transmit the uplink signal, and during a fourth frame period after the third frame period, the second sensors are configured to transmit the uplink signal, and the first sensors are configured to not transmit the uplink signal, in the context of a display device capable of preventing or reducing deterioration in display quality due to transmission of an uplink signal, and a driving method thereof, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
 As per claim 10, none of the prior art neither anticipates nor renders obvious the limitations of wherein: during a third frame period after the second frame period, the second sensors are configured to transmit the uplink signal, and the first sensors are configured to not transmit the uplink signal, and during a fourth frame period after the third frame period, the first sensors are configured to transmit the uplink signal, and the second sensors are configured to not transmit the uplink signal, in the context of a display device capable of preventing or reducing deterioration in display quality due to transmission of an uplink signal, and a driving method thereof, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
  Method claims 19 and 20 each recites the similar limitations of apparatus claims 9 and 10 respectively, and objected for the same reasons.
Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 10739909 B1) discloses general teachings of position input system includes a touch screen, an active stylus and a driver. The driver transmits an uplink signal to the active stylus via the touch screen in a current touch period, the uplink signal containing timing information that informs the active stylus of timing of a next touch period in which the active stylus transmits a downlink signal to the driver via the touch screen. In another embodiment, the driver transmits an uplink signal to the active stylus via the touch screen in a current touch period of a current frame at a time different from a corresponding touch period of a previous frame (Abstract, Fig. 1, Fig. 3B).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693